 


117 HRES 475 EH: Electing a certain Member to certain standing committees of the House of Representatives.
U.S. House of Representatives
2021-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
117th CONGRESS 
1st Session 
H. RES. 475 
In the House of Representatives, U. S.,

June 15, 2021
 
RESOLUTION 
Electing a certain Member to certain standing committees of the House of Representatives. 
 
 
That the following named Member be, and is hereby, elected to the following standing committees of the House of Representatives: Committee on Natural Resources:Ms. Stansbury, to rank immediately after Ms. Leger Fernández.

Committee on Science, Space, and Technology:Ms. Stansbury, to rank immediately after Mr. Bowman.   Cheryl L. Johnson,Clerk. 